ENGLAND, Justice.
A jury convicted Judy A. Davidson of second-degree arson, and the trial court sentenced her to 15 years’ imprisonment on that conviction. The Court of Criminal Appeals affirmed that conviction and sentence. Davidson v. State, 792 So.2d 1153 (Ala.Crim.App.1998). This Court granted Davidson’s petition for a writ of certiorari in order to examine her claim that the trial court’s denial of her motion, made pursuant to Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), was clearly erroneous and her claim that the evidence presented by the State at her trial was insufficient to prove beyond a reasonable doubt that she committed the offense of arson in the second degree.
Our review of the record indicates that some of the reasons given by the prosecutor for striking black veniremembers were suspect and that some of the reasons could have been pretextual. However, Davidson did not challenge these reasons and did not bring them to the trial court’s attention. The trial court should not now be *1161held in error based on claims that were never presented for its review.
Furthermore, the record contains circumstantial evidence from which the jury reasonably could have found, beyond a reasonable doubt, that Davidson was the person responsible for the fire that was the basis of the arson charge. The judgment of the Court of Criminal Appeals is affirmed.
AFFIRMED
HOOPER, C.J., and MADDOX, HOUSTON, COOK, LYONS, and JOHNSTONE, JJ., concur.
SEE, J., concurs in the result.
BROWN, J., recuses herself.*